           Case 6:20-cv-01022-ADA Document 11 Filed 11/17/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A                           Case No. 6:20-cv-01012
  BRAZOS LICENSING AND                                  Case No. 6:20-cv-01013
  DEVELOPMENT,                                          Case No. 6:20-cv-01014
                                                        Case No. 6:20-cv-01015
                Plaintiff                               Case No. 6:20-cv-01016
                                                        Case No. 6:20-cv-01017
                v.                                      Case No. 6:20-cv-01018
                                                        Case No. 6:20-cv-01019
  TP-LINK TECHNOLOGY CO.,                               Case No. 6:20-cv-01020
  LTD.,                                                 Case No. 6:20-cv-01021
                                                        Case No. 6:20-cv-01022
                Defendant
                                                        JURY TRIAL DEMANDED



                            MOTION FOR RECONSIDERATION

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“WSOU”) moves for reconsideration of the denial of its motion for leave to effect alternate

service.

       On November 12, 2020, the Court issued a text order denying the motion. In the

text order, the Court noted:

               The Court notes that Plaintiff has not even attempted to serve
               Defendant through readily available means. Therefore, this
               Court will not allow alternative service. However, the Court
               notes that if Plaintiff is still unable to effectuate service after
               exhausting all available avenues and attempting in good faith
               to serve Defendant, this Court will allow Plaintiff to file a
               motion again requesting leave to effect alternative service.




MOTION FOR RECONSIDERATION                                                           PAGE |1
         Case 6:20-cv-01022-ADA Document 11 Filed 11/17/20 Page 2 of 3




       However, as the Court has previously stated, it is not necessary for Plaintiff to

attempt and fail to effectuate service before leave to effectuate alternative service can be

considered and granted. Specifically, this Court has stated:

              [A] plaintiff does not have to attempt to effect service under
              Rule 4(f)(1) prior to requesting the authorization of an
              alternative method of service pursuant to Rule 4(f)(3). Affinity
              Labs of Texas, LLC v. Nissan N. Am. Inc., No. WA:13-cv-369,
              2014 WL 11342502, at *1 (W.D. Tex. July 2, 2014).

Terrestrial Comms LLC v. NEC Corp., No. 6:20-cv-00096-ADA, 2020 U.S. Dist. LEXIS

110983, at *4 (W.D.Tex. June 24, 2020). In STC.UNM, the Court further explained:

              [A] plaintiff does not have to attempt to effect service under
              Rule 4(f)(1) or Rule 4(f)(2) prior to requesting the
              authorization of an alternative method of service pursuant to
              Rule 4(f)(3). Rio Properties, Inc., 284 F.3d at 1015
              ("[E]xamining the language and structure of Rule 4(f) and the
              accompanying advisory committee notes, we are left with the
              inevitable [*4] conclusion that service of process under Rule
              4(f)(3) is neither a 'last resort' nor 'extraordinary relief.' It is
              merely one means among several which enables service of
              process on an international defendant."). In the end, any
              alternative method of service authorized must be "reasonably
              calculated, under all the circumstances, to apprise interested
              parties of the pendency of the action and afford an
              opportunity to present their objections." Mullane v. Cent.
              Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652,
              94 L. Ed. 865 (1950).

STC.UNM v. Taiwan Semiconductor Mfg. Co. Ltd., No. 6:19-cv-00261-ADA, 2019 U.S.

Dist. LEXIS 231994, at *3 (W.D. Tex. May 29, 2019).

       Because, as the Court has noted, Plaintiff is not required to first attempt service

and fail before requesting alternative service as provided by the rules, Plaintiff

respectfully requests reconsideration of its motion to effectuate service. As presented in




MOTION FOR RECONSIDERATION                                                           PAGE |2
        Case 6:20-cv-01022-ADA Document 11 Filed 11/17/20 Page 3 of 3




the motion, the alternative service is reasonable calculated under all circumstances to

apprise the Defendant of the pendency of the action and afford them an opportunity to

be heard. Alternatively, Plaintiff requests a hearing on its motion.


 Dated: November 17, 2020                     Respectfully submitted,




                                              Raymond W. Mort, III
                                              Texas State Bar No. 00791308
                                              raymort@austinlaw.com

                                              THE MORT LAW FIRM, PLLC
                                              100 Congress Ave, Suite 2000
                                              Austin, Texas 78701
                                              Tel/Fax: (512) 865-7950

                                              Adam G. Price
                                              Texas State Bar No. 24027750
                                              Christopher V. Goodpastor
                                              Texas State Bar No. 00791991
                                              Gregory S. Donahue
                                              Texas State Bar No. 24012539
                                              DINOVO PRICE LLP
                                              7000 N. MoPac Expressway
                                              Suite 350
                                              Austin, Texas 78731
                                              Telephone: (512) 539-2626
                                              Facsimile: (512) 539-2627
                                              Email: aprice@dinovoprice.com
                                              cgoodpastor@dinovoprice.com
                                              gdonahue@dinovoprice.com


                                              ATTORNEYS FOR PLAINTIFF




MOTION FOR RECONSIDERATION                                                    PAGE |3
